Citation Nr: 0936804	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a right knee 
disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1939 to June 
1941.  (The Board acknowledges that the Veteran disputes his 
date of discharge, but has determined that the evidence of 
record is sufficient to confirm his date of discharge as 
being June 13, 1941.)

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2009, the Board remanded this case for the Veteran 
to participate in a Travel Board hearing.  Such hearing was 
conducted in August 2009 before the undersigned Veterans Law 
Judge, and a transcript of this hearing is associated with 
the claims file.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to 
service connection for a right knee disability on the merits 
and entitlement to service connection for a right hip 
disability to include on a secondary basis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  The February 1945 rating decision that denied service 
connection for a right knee disability was not appealed and 
is final.

2.  The evidence received since that February 1945 rating 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claim 
for service connection for a right knee disability and the 
need to remand the claim on the merits for additional 
evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for a right knee disability was previously 
denied by a rating decision in February 1945 because there 
was no evidence that the Veteran's right knee internal 
derangement was caused or aggravated by his service.

The evidence received subsequent to the February 1945 rating 
decision includes an April 2008 VA orthopedic examination 
report.  In that report, it was noted that the Veteran had 
sustained a right knee injury prior to his service, was 
hospitalized in service for derangement of the right knee, 
and then was discharged with a diagnosis of chronic recurrent 
derangement of the right knee with effusion.  This April 2008 
examination report characterized the date when the Veteran's 
right knee problem started as being "prior to the service 
with pain again during the service."  Specifically, the 
Veteran reported injuring his right knee while playing 
softball in service.  The examiner stated that she was unable 
to provide an opinion regarding a relationship between the 
Veteran's current right knee disability and his service, as 
such opinion would be speculation.

At his August 2009 hearing, the Veteran testified that he 
injured his right knee in service when he slid into second 
base while playing softball at Camp Lee, Virginia.  
Afterward, he stated that he sought treatment at the 
dispensary, and the examiner there allegedly told him that he 
had probably damaged cartilage in his right knee, and that it 
was "acting up" and causing him pain.  He then claimed that 
he was confined to the barracks for approximately two months.  
The Veteran acknowledged that he sustained a bruise to his 
right knee approximately six months prior to service while 
playing softball, but he argued that this bruise was just a 
red skin mark (a "strawberry") and nothing serious.  He 
explained that he did not know why he had even reported this 
pre-service right knee injury at his earlier VA examination.  
He then reported that he had surgery on his right knee at a 
private medical facility in December 1941, after his 
discharge from service.  Finally, the Veteran testified that 
he had been having problems with his right knee ever since 
his injury in service.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for a right 
knee disability is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for a right knee 
disability, as well as his claim for service connection for a 
right hip disability to include on a secondary basis.

With regard to the issue of a right knee disability, the 
Veteran contends, in essence, that he sustained an injury to 
his right knee in service at Camp Lee, Virginia, and that his 
right knee disability has grown worse since this injury in 
service.

The Board notes that the Veteran's entrance examination 
revealed no musculoskeletal defects.  A June 1941 Report of 
Board of Medical Officers noted that the Veteran was unfit 
for service due to internal derangement of the right knee, 
chronic, recurrent, with effusion, which was incurred in 1936 
when he was injured in a football game.  It was noted the 
condition was incapacitating the Veteran from performing 
drills, marches and other duties because of pain and frequent 
"dislocations".  It was noted that the disability existed 
prior to enlistment and was not aggravated in or by the 
military service. 

In his original February 1944 claim for service connection 
for a right knee disability, the Veteran stated that an 
injury was first received to his right knee in the middle of 
the year 1936, and after a short period, he was back to 
normal.  He noted that at the time of his service induction, 
he explained this pre-service injury to the examining 
physician, but was normal according to his diagnosis.  The 
Veteran went on to state that while performing his duties in 
service at camp, his right knee trouble really began and had 
continued ever since.

The Veteran underwent a VA examination in January 1945.  On 
that occasion, it was noted that the Veteran became aware of 
pain and swelling in his right knee prior to service while 
playing basketball in 1936, but it was noted that he did not 
recall any specific incidence of injury or fall at that time.  
After consulting with his family doctor, who could find no 
joint changes on X-rays, he gave the right knee heat and rest 
for approximately one month until full recovery seemed to 
have been reached.  It was noted that he had no further 
trouble for the next two years, until one day he squatted 
down while holding a 50-pound weight and suddenly could not 
straighten his right leg for approximately 10 minutes.  This 
was followed by pain, tenderness, and swelling with inability 
to use the limb for nearly six weeks.  It was noted that this 
was then followed by another period of complete absence of 
symptoms until entering service.  It was noted that the 
Veteran claimed aggravation during service from the marching.  
It was also noted that he had completed basic training and 
was doing well until one day when his right knee joint again 
slowly developed pain, soreness, and swelling.  The Veteran 
reported that he was not hospitalized at any time during 
service, but that he was confined to the barracks for 
approximately one month with only bed rest, then was 
discharged on June 13, 1941.  The Veteran reported that in 
December 1941, he underwent a right knee operation by a 
private physician and made good recovery.  During the 
examination, the Veteran reported right knee pain and stated 
that he could not haul or lift anything heavy.  An 
accompanying X-ray of his right knee showed minimal chronic 
hypertrophic arthritis.  He was diagnosed with recurrent 
internal derangement of the right knee, as well as moderate 
chronic arthritis.

Private treatment records dated in March 2006 and April 2006 
noted the Veteran's current complaints of right knee pain and 
his history of a right open knee meniscectomy in 1941.  An 
April 2006 private MRI of the Veteran's right knee confirmed 
the presence of advanced degenerative changes, including 
severe chondromalacia, joint effusion, Baker's cyst, post-
surgical changes following total medial meniscectomy, strain 
and partial tear of the anterior cruciate ligament, and 
strain of the medial collateral ligament.

The Veteran underwent a VA orthopedic examination in April 
2008.  On that occasion, he complained of intermittent daily 
right knee pain.  It was noted that the Veteran had sustained 
a right knee injury prior to his service, was hospitalized in 
service for derangement of the right knee from May to June 
1941, and then was discharged with a diagnosis of chronic 
recurrent derangement of the right knee with effusion.  The 
April 2008 examination report characterized the date when the 
Veteran's right knee problem started as being "prior to the 
service with pain again during the service."  Specifically, 
the Veteran reported injuring his right knee while playing 
softball in service.  After his discharge from service, it 
was noted that the Veteran sustained a fall with right knee 
injury around 1968.  The examiner made reference to a 
bilateral knee X-ray dated May 28, 2004, but there is no such 
X-ray report in the claims file.  The examiner diagnosed the 
Veteran with right knee degenerative joint disease and 
residual nontender scarring from surgery on the right knee in 
1941, and also reiterated the findings of the April 2006 
private MRI.  The examiner admitted that she was unable to 
provide an opinion regarding a relationship between the 
Veteran's current right knee disability and his service, as 
such opinion would be speculation.

At his August 2009 hearing, the Veteran testified that he 
injured his right knee in service when he slid into second 
base while playing softball at Camp Lee, Virginia.  
Afterward, he stated that he sought treatment at the 
dispensary, and the examiner there allegedly told him that he 
had probably damaged cartilage in his right knee, and that it 
was "acting up" and causing him pain.  He then claimed that 
he was confined to the barracks for approximately two months.  
The Veteran acknowledged that he sustained a bruise to his 
right knee approximately six months prior to service while 
playing softball, but he argued that this bruise was just a 
red skin mark (a "strawberry") and nothing serious.  He 
stated that he did not remember any X-rays being taken after 
that first injury.  He explained that he did not know why he 
had even reported this pre-service right knee injury at his 
earlier VA examination.  He then reported that he had surgery 
on his right knee at a private medical facility (Brooklyn 
Jewish Hospital in Brooklyn, NY) in December 1941, after his 
discharge from service.  Finally, the Veteran testified that 
he had been having problems with his right knee ever since 
his injury in service.  He stated that he was not receiving 
any VA or private treatment for his right knee, though he did 
report seeing a primary care physician at the VA Medical 
Center in Bay Pines, Florida.

The Board notes that the Veteran's current contentions of 
experiencing nothing more than a scrape or bruise on his 
right knee prior to service and suffering an injury playing 
softball in service are inconsistent with the other evidence 
in the claims file.  In this regard, his current recitation 
of his history is being rendered almost 70 years after his 
military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider conflicting 
statements of the Veteran in weighing credibility).  
Conversely, his recitation of his pre-service injury and knee 
symptoms rendered at the time of his 1945 VA examination are 
more contemporaneous in time to service and therefore, more 
reliable.  

The Board notes that the medical evidence of record does not 
adequately address whether the Veteran's right knee condition 
was permanently aggravated by service and if so, whether his 
current symptoms are related to any incident of his military 
service.  Therefore, the Board finds that a VA examination 
with medical opinion is necessary in order to fully and 
fairly evaluate the Veteran's claim for entitlement to 
service connection for a right knee disability.

With regard to the issue of a right hip disability, the 
Veteran contends that he developed this disability as a 
result of his right knee problems.  At his August 2009 
hearing, the Veteran acknowledged that he had had no problems 
or injuries involving his right hip during his time in 
service.  Accordingly, the medical evidence of record 
reflects that the Veteran underwent a right hip replacement 
in September 1997 at a private facility (Bayfront Medical 
Center in St. Petersburg, Florida) after complaining of right 
hip and groin pain, noted to have developed rather suddenly 
in 1997 with no specific injury or trauma.

As the Veteran has contended that his right knee disability 
is the direct cause of his right hip disability, the claim 
for service connection for a right hip disability is 
inextricably intertwined with the claim for service 
connection for a right knee disability, because the final 
outcome of the right knee disability service-connection claim 
could materially affect the result of the right hip 
disability service-connection claim.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

For both claims on appeal, any relevant VA medical records 
should be obtained, including the report of a bilateral knee 
X-ray dated May 28, 2004, if such X-ray was conducted at a VA 
facility.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  In addition, the Veteran should be asked to provide 
the names, addresses, and approximate dates of treatment of 
all health care providers who have treated him for his right 
knee and/or right hip at any time, including any additional 
treatment records from the Bayfront Medical Center.  (The 
Board notes that the Brooklyn Jewish Hospital, where he had 
his knee surgery, is no longer in existence.)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his right knee and/or right hip at any 
time.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

2.  Obtain relevant VA treatment records 
from the Bay Pines, Florida VA Healthcare 
System, including any report of a 
bilateral knee X-ray dated May 28, 2004.

3.  Schedule the Veteran for a VA 
orthopedic examination by an orthopedic 
specialist to determine whether the 
Veteran's preexisting right knee injury 
was aggravated by service and if so, 
whether any current right knee 
disabilities are related to such.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary (including X-
rays) should be conducted, and the results 
should be reported in detail.  A rationale 
for all opinions expressed should be 
provided.

Following review of the claims file and 
examination of the Veteran, the 
examiner should clearly identify all of 
the Veteran's current right knee 
disabilities.  With respect to each 
diagnosed right knee disability, the 
physician should opine as to:

(a) Whether the Veteran suffered from 
a right knee condition prior to 
entering service.  In rendering an 
opinion, the examiner should consider 
the Veteran's report of a football 
injury occurring in 1936 as he 
reported to examiners in service, as 
well as his description of pre-
service symptoms described during his 
1945 VA examination (pain and 
swelling playing basketball in 1936, 
and locking of knee when squatting 
with a 50 pound weight in 1938 with 
inability to use knee for 6 weeks).

(b) If the right knee condition 
preexisted service, did it undergo a 
permanent worsening of the underlying 
disorder beyond normal progression 
(aggravation) in service or were 
complaints in service merely an 
exacerbation of symptoms? 

(c) Are any of the currently 
diagnosed right knee disabilities 
related to a right knee disability 
which first arose during service or 
related to a preexisting disability 
that was aggravated by service?

4.  Thereafter, the claim for service 
connection for a right knee disability 
should be readjudicated.  If and only 
if service connection is granted for 
that disability, then a VA orthopedic 
examination should be scheduled to 
determine whether the Veteran's right 
hip disorder is cause by or permanently 
worsened beyond normal progress by a 
service-connected right knee disorder.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for 
all opinions expressed should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


